internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-121855-98 date date legend x a b date date dear this letter responds to a letter dated date requesting a ruling under sec_1362 of the code that x’s s_corporation_election will be effective as of date plr-121855-98 facts x represents the following facts x was incorporated on date the shareholders of x a and b wanted x to be treated as an s_corporation effective date however the form_2553 election by a small_business_corporation was not timely filed x requests a ruling that it will be recognized as an s_corporation beginning date analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 governs the effective date of an s election if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation beginning the year in which the election is made if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year conclusion based solely on the facts and representations submitted we conclude that x has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly provided x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of date for the election within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning plr-121855-98 the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact an s_corporation for federal tax purposes pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
